Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a speaker driving device.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as whole fails to teach or suggest either:
1)  a speaker driving device comprising:  a first calculation unit configured to output a first calculation signal obtained from a first input signal based on response characteristics according to a first parameter, the first parameter defining an equivalent circuit of a first speaker unit; a first driving signal generation unit configured to generate a first driving signal based on a second driving signal and the first calculation signal, the first driving signal for driving a first output speaker unit; a third calculation unit configured to generate a third calculation signal from a second input signal based on response characteristics according to a third parameter, the third parameter defining an equivalent circuit of a third speaker unit; and a second driving signal generation unit configured to generate the second driving signal based on the first driving signal and the third calculation signal, the second driving signal for driving a second output speaker unit; or
2)  a speaker driving device comprising:  a first calculation unit configured to output a first calculation signal obtained from a first input signal based on response characteristics according to a first parameter, the first parameter defining an equivalent circuit of a first speaker unit; a first driving signal generation unit configured to generate a second calculation signal and a first driving signal based on a fourth calculation signal and the first calculation signal, the first driving signal for driving a first output speaker unit, the second calculation signal including a characteristic value corresponding to the first calculation signal; a third calculation unit configured to generate a third calculation signal from a second input signal based on response characteristics according to a third parameter, the third parameter defining an equivalent circuit of a third speaker unit; and a second driving signal generation unit configured to generate the fourth calculation signal and a second driving signal based on the second calculation signal and the third calculation signal, the second driving signal for driving a second output speaker unit, the fourth calculation signal including a characteristic value corresponding to the third calculation signal.  (bold language emphasized)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
April 2, 2021